Citation Nr: 1122507	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), a mood disorder, and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from July 1976 to July 1979, and from February 1980 to February 1984.  He thereafter served in the Army National Guard, including a period of active duty from February 2005 to April 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for several disabilities, including a mood disorder and sleep apnea.  

In a January 2010 decision, the Board denied service connection for sleep apnea.  In addition, noting the appellant's contentions and the evidence of record, the Board broadened and recharacterized the remaining issue on appeal as entitlement to service connection for a psychiatric disability, to include PTSD, a mood disorder, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The Board remanded the issue of service connection for a psychiatric disorder for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the Veteran nor his representative has contended otherwise.  


FINDINGS OF FACT

1.  The Veteran does not currently have PTSD.  

2.  The Veteran did not experience chronic symptoms of a psychiatric disorder during active service. 

3.  The Veteran did not experience continuous symptoms of a psychiatric disorder after active service. 

4.  The current psychiatric disability, diagnosed as depressive disorder not otherwise specified, is not causally related to active service or any incident therein.  


CONCLUSIONS OF LAW

A psychiatric disorder, to include PTSD, a mood disorder, depression, and a depressive disorder, was not incurred in active service nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a December 2007 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The letter also satisfied the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An additional letter reiterating this information was provided to the Veteran in November 2008.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Service treatment records corresponding to the appellant's period of active duty from February 1980 to February 1984 are, unfortunately, largely unavailable.  The record documents efforts by the RO to obtain these records including multiple requests to the service department and the Texas National Guard; however, these sources have advised that additional records are not available.  Based on the foregoing, it is clear that further requests for service treatment records would be futile.  The Veteran has been informed that his service treatment records from this period are unavailable.  38 C.F.R. § 3.159(c); see also McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In any event, the Veteran has not asserted that the missing service treatment records would contain any information relevant to the claim.  The evidence does not show, nor has the Veteran contended, that he was treated for a psychiatric disorder during any period of active service.  Therefore, no useful purpose would be served in remanding this matter for additional evidentiary development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With respect to post-service clinical records, the RO has obtained records from the Texas Army National Guard, as well as VA clinical records from the Waco VA Medical Center.  The appellant has identified no additional source of relevant post-service clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2010).

The Veteran has also been afforded a VA medical examination in connection with his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The Board finds that the examination report obtained is adequate.  The opinion contained in the report was provided by a medical professional and was predicated on a full reading of all available records, including the service treatment records, as well as an interview, psychological testing, and examination of the Veteran.  The examiner provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.

Factual Background

Service treatment records corresponding to the Veteran's first period of active duty are negative for complaints or findings of a psychiatric disorder.  At the April 1979 service separation medical examination, psychiatric evaluation was normal.  On a report of medical history completed in connection with the examination, the Veteran specifically denied having or ever having had depression or excessive worry, loss of memory or amnesia, frequent trouble sleeping, periods of unconsciousness, and nervous trouble of any sort.  

In pertinent part, subsequent service treatment records, including those corresponding to the appellant's membership in the National Guard, show that at periodic examinations conducted in March 1986, June 1990, June 1995, and January 2001, psychiatric evaluations were consistently normal.  Additionally, on reports of medical history completed in connection with those examinations, the appellant consistently denied having or ever having had depression or excessive worry, loss of memory or amnesia, frequent trouble sleeping, periods of unconsciousness, and nervous trouble of any sort.  Similarly, on May 2000 and May 2001 annual medical certifications, the appellant denied having mental or psychological problems, feeling depressed and having personal problems.  

Records corresponding to the period of active duty from February 2005 to April 2006 show that, at February 2005 and September 2005 predeployment examinations, the appellant denied having received any psychiatric or mental health treatment in the last ten years.  

A January 2006 post deployment examination is similarly negative for any indication of a psychiatric disability.  The appellant denied having been involved in direct combat; having felt in danger of being killed; and having seen anyone wounded, killed or dead.  He also denied being bothered in the last two weeks by symptoms such as having little interest or pleasure in doing things; feeling down, depressed or hopeless; or having thoughts that he would be better off dead or hurting himself in some way.  The appellant also denied having had nightmares in the last month about any frightening, horrible or upsetting experiences.  He also denied symptoms of avoidance, hypervigilance, an exaggerated startle response, or feelings of detachment.  He denied having thoughts or concerns that he may have serious conflicts with his spouse, family members or close friends or might hurt or lose control with someone.  The appellant indicated that he did not plan or intend to seek counseling or care for mental health concerns.  

On February 6, 2006, the appellant was seen for evaluation of possible hypertension.  He reported that, although he was under stress, he was sleeping well.  The examiner concluded that the appellant was mentally stable and determined that no psychological symptoms were present.  On follow-up examination on February 13, 2006, the appellant was noted to be oriented to time, place and person.  No complaints of a psychiatric nature were identified and the examiner again concluded that no psychological symptoms were present.  

A clinical record documenting an appointment in the urology clinic on February 21, 2006, included a lengthy problems list delineating numerous disabilities, including chronic PTSD and pregnancy.  No psychiatric evaluation was apparently conducted during the urology clinic visit.  At subsequent visits to the urology clinic between February and April 2006, as well as during visits to the physical therapy clinic between February and April 2006, the appellant's problems list was repeated, although no specific psychiatric complaints or symptoms were identified nor was psychiatric evaluation ever conducted.  

At an April 2006 post deployment examination, the appellant again denied seeking or intending to seek counseling or care for mental health concerns.  He denied having been involved in direct combat; having felt in danger of being killed; and having seen anyone wounded, killed or dead.  He denied being bothered in the last two weeks by symptoms such as having little interest or pleasure in doing things; feeling down, depressed or hopeless; or having thoughts that he would be better off dead or hurting himself in some way.  The appellant also denied having had nightmares in the last month about any frightening, horrible or upsetting experiences.  He also denied symptoms of avoidance, hypervigilance, an exaggerated startle response, or feelings of detachment.  He denied having thoughts or concerns that he may have serious conflicts with his spouse, family members or close friends or might hurt or lose control with someone.  

In April 2006, in connection with his separation from active service, the appellant submitted an application for VA compensation benefits, seeking service connection for kidney stones.  His application is silent for any mention of a psychiatric disability, including a mood disorder, depression, or PTSD.

In connection with his claim, the appellant underwent a VA general medical examination in June 2006 which is negative for psychiatric complaints or abnormalities.  Indeed, psychiatric evaluation revealed no abnormalities.  The appellant was described as alert, active, and well orientated, making good eye contact, and exhibiting a logical, coherent, and relevant thought process.  The examiner indicated that there was no evidence of any psychotic symptomatology.  

Post-active duty records obtained in support of the appellant's claim included additional military treatment records corresponding to the appellant's continued membership with the National Guard.  These records show that at a periodic examination conducted in August 2006, psychiatric evaluation of the appellant was again normal.  Additionally, on a report of medical history, the appellant again denied nervous trouble of any sort, including depression or excessive worry, suicide attempts, use of illegal drugs, treatment or counseling for a mental condition, or frequent trouble sleeping.  

The appellant also underwent a post deployment health assessment in August 2006, at which he denied having been involved in direct combat; having felt in danger of being killed; and having seen anyone wounded, killed or dead.  He denied being bothered in the last two weeks by symptoms such as having little interest or pleasure in doing things; feeling down, depressed or hopeless; or having thoughts that he would be better off dead or hurting himself in some way.  The appellant also denied having had nightmares in the last month about any frightening, horrible or upsetting experiences.  He also denied symptoms of avoidance, hypervigilance, an exaggerated startle response, or feelings of detachment.  He denied having thoughts or concerns that he may have serious conflicts with his spouse, family members or close friends or might hurt or lose control with someone.  

A periodic examination conducted in April 2007 in connection with his membership in the National Guard is also negative for any indication of a psychiatric disability.  The appellant denied symptoms such as increased irritability, risk-taking behavior, memory problems, and problems sleeping.  He indicated that since his return from deployment, he had had no serious conflicts with his friends or family members who caused him concern, nor had he experienced nightmares in the last month about any frightening, horrible or upsetting experiences.  He also denied symptoms of avoidance, hypervigilance, an exaggerated startle response, feelings of detachment, and increased alcohol use.  He indicated that in the past month, he had not been bothered at all by symptoms such as feeling down, depressed or hopeless, or loss of interest or pleasure in doing things.  He indicated that he was not interested in receiving information about assistance for stress, emotional concerns, or relationship assistance.  

In November 2007, the appellant submitted a claim of service connection for a mood disorder which he indicated had been recently diagnosed.

In connection with the appellant's claim, the RO obtained VA clinical records, dated from May 2006 to September 2008.  In pertinent part, these records show that PTSD screenings conducted in June 2006, January 2007, and July 2007 were consistently negative.  In July 2007, a screening for depression was also negative.  

In November 2007, the appellant was referred to the mental health clinic in connection with his complaints of depression.  He complained of depression which he claimed had been present for the past year.  He endorsed symptoms of difficulty falling asleep, irritability, nightmares, loss of energy, mood swings, and social isolation.  The assessments included depression, not otherwise specified, and rule out PTSD.  On a follow-up visit in January 2008, the appellant reported that medication seemed to be helping his symptoms although his mood continued to fluctuate.  The assessment was depressive disorder, not otherwise specified.  In November 2008, the appellant complained of insomnia, which he claimed had been present for many years but had worsened when he had been deployed to Iraq in 2005.  He also reported episodes of anxiety and depression.  A PTSD screen was again negative.  

The appellant underwent VA psychiatric examination in March 2010, at which he reported that he had retired from the National Guard in 2008.  His current complaints included loss of interest in activities, as well as fatigue and irritability.  In reviewing the appellant's claims folder and VA clinical records, the examiner noted that the appellant remained under VA treatment for depression.  She noted that VA clinical records indicated that repeated PTSD screenings had been negative.  The examiner further noted that psychological testing conducted in connection with her examination similarly fell considerably below the cutoff for PTSD.  She further indicated that the appellant's psychometric scores were not consistent with a diagnosis of PTSD nor did his symptoms meet the DSM-IV criteria for a diagnosis of PTSD.  After examining the appellant and reviewing the claims folder, the examiner diagnosed the appellant as having depressive disorder, not otherwise specified.  She observed that the appellant was currently endorsing mild symptoms of depression for which he was taking medications.  The examiner indicated that it was her opinion that the appellant's current depressive symptoms were not related to his period of active service.  She noted that the appellant's service treatment records contained no notations of depression during active duty nor did the appellant seek treatment for mental health complaints until November 2007.  


Service Connection Legal Authority

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (2010).

In addition to the criteria set forth above, service connection for PTSD requires 
(1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2010); Anglin v. West, 11 Vet. App. 361, 367 (1998).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2010).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Effective October 29, 2008, VA amended its regulations regarding service connection for PTSD by eliminating the requirement for evidence corroborating the claimed in-service stressor in cases in which PTSD is diagnosed in service.  See 
73 Fed. Reg. 64,210 (Oct. 29, 2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009).  

Additionally, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. 
§ 3.304(f)(3) provides

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder.  

After carefully considering all the evidence of record, the Board concludes that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder.  The Board finds that the weight of the evidence demonstrates that the Veteran does not currently have PTSD; the Veteran did not experience chronic symptoms of a psychiatric disorder during active service or continuous symptoms of a psychiatric disorder after active service; and the current psychiatric disability, diagnosed as depressive disorder not otherwise specified, is not causally related to active service or any incident therein.  

As a preliminary matter, the Board has considered the issue of entitlement to service connection for PTSD.  Although not specifically claimed by the Veteran, the service treatment records corresponding to his period of active duty from February 2005 to April 2006 include notations of PTSD.  Specifically, PTSD was included on several occasions between February and April 2006 on a "problems list" apparently compiled by the urology clinic; however, the probative value of this problem list in establishing an in-service diagnosis of PTSD is extremely limited.  As described in detail above, the problem list also includes a notation of pregnancy, which raises significant concerns as to the accuracy of the problems list.  Additionally, the Board notes that there is no indication that the notation of PTSD was based on any symptoms reported by the Veteran much less a psychiatric evaluation.  The Veteran's service treatment records are otherwise silent for any indication of PTSD.  

As described in detail above, the Veteran consistently denied psychiatric symptoms during his periods of active service.  The evidence shows no chronic symptoms of psychiatric disorder during service.  Significantly, at an April 2006 post deployment examination conducted virtually at the same time the problems list had been compiled by the urology clinic, the Veteran specifically denied mental health concerns, including PTSD symptoms such as nightmares of a frightening, horrible or upsetting experience, avoidance, hypervigilance, an exaggerated startle response, feelings of detachment, difficulty controlling anger, and interpersonal conflicts.  

In any event, the Board finds that the weight of the evidence, including post-service record, establishes that the Veteran does not currently a diagnosed disability of PTSD.  VA clinical records show that the appellant has undergone numerous PTSD screenings since his separation from active service, all of which have been negative.  Similarly, at a VA psychiatric examination in March 2010, the VA examiner noted that psychological testing conducted in connection with the examination fell considerably below the cutoff for PTSD.  The VA examiner further indicated that the Veteran's psychometric scores were not consistent with a diagnosis of PTSD nor did his symptoms meet the DSM-IV criteria for a diagnosis of PTSD.  The Board has reviewed the record on appeal and finds no other probative evidence of a diagnosis of PTSD.  

As set forth above, the first requirement for an award of service connection for PTSD is medical evidence diagnosing the condition in accordance with the applicable DSM-IV criteria.  38 C.F.R. § 3.304(f) (2010).  In this case, as explained above, the weight of the probative evidence reflects that the Veteran currently does not have PTSD, and has never had PTSD.  Again, since his separation from active service, the Veteran has undergone repeated psychiatric evaluation and screenings, none of which has resulted in a diagnosis of PTSD.  Rather, these post-service examinations have affirmatively established that the Veteran does not meet the criteria for a diagnosis of PTSD.  

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the U.S. Court of Appeals for the Federal Circuit observed that 38 U.S.C.A. § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  In this case, the weight of the competent evidence shows that the Veteran had not had PTSD in service or since his separation from active service, much less in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Thus, service connection for PTSD is not warranted.  

With respect to the remaining question of service connection for a psychiatric disorder other than PTSD, the evidence shows no chronic psychiatric symptoms during service and no continuous psychiatric symptoms after service separation.  As set forth above, the evidence shows that the Veteran was first diagnosed as having a psychiatric disability, depression not otherwise specified, in November 2007, which is about 18 months after service separation from the last period of active duty.  More recently, the psychiatric diagnosis has been characterized as depressive disorder, not otherwise specified; however, there is no indication by history or opinion that such disability had its inception during active service or is otherwise causally related to his active service or any incident therein.  

As set forth in detail above, service treatment records corresponding to the Veteran's periods of active service are entirely negative for diagnoses of a psychiatric disability or chronic symptoms of psychiatric disability.  Indeed, psychiatric evaluations were performed on numerous occasions and the results were consistently negative for any psychiatric disability.  Service treatment records corresponding to the Veteran's periods of active duty are similarly negative for complaints of any psychiatric symptomatology.  Especially probative on the questions of chronicity and continuity of psychiatric symptomatology are the Veteran's own reported histories at numerous evaluations during which he consistently denied having any psychiatric symptomatology and indicated that he did not plan or intend to seek counseling or care for mental health concerns.  

The Board also notes that post-service clinical records establish that a psychiatric disability, including a psychosis, was not present during the one-year period after the Veteran's separation from active service indicate.  For example, at a June 2006 VA medical examination, no psychiatric complaints were recorded and psychiatric evaluation was negative.  Additionally, at an August 2006 periodic examination conducted in connection with the appellant's membership in the National Guard, psychiatric evaluation was again normal.  Similarly, on a report of medical history, the Veteran denied nervous trouble of any sort, including depression or excessive worry and frequent trouble sleeping.  The Veteran also denied psychiatric symptomatology at August 2006 and April 2007 post deployment health assessment and it was determined that referral for psychiatric evaluation was not necessary.  VA clinical records show that a screening for depression in July 2007 was negative.

Again, the first notation of psychiatric symptomatology was not until November 2007, more than one year after the Veteran's separation from active service, when he complained of symptoms of depression.  At that time, he reported that his symptoms had been present only for the past year, which dates to post-service onset of symptoms.  The diagnosis in November 2007 was depression, not otherwise specified.  Subsequent clinical records show that the Veteran continues to receive psychiatric treatment for a depressive disorder.  

The Board notes that, in a clinical setting in November 2008, the Veteran reported that he had had insomnia for many years and that it had worsened in 2005.  To the extent that such evidence could be considered an attempt to establish continuity of symptomatology since discharge from service, the Board finds that it is inconsistent and contradicted by the more contemporaneous evidence of record and other histories presented by the Veteran of post-service onset of symptoms at least several months after service separation.  As set forth above, during his active service, and prior to November 2007, the Veteran consistently denied all psychiatric symptomatology, including frequent trouble sleeping, and psychiatric evaluation was consistently negative for any abnormality.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  

Based on the foregoing, the Board finds that the most probative evidence shows that chronic symptoms of a psychiatric disability were not present during the Veteran's periods of active service; symptoms of a psychiatric disorder were not continuous after service separation, including that a psychosis did not manifest to a compensable degree within one year of service separation; and the record on appeal contains no probative evidence of a link between the Veteran's post-service psychiatric disability and his active service or any incident therein.  the only probative evidence in this case which directly addresses such relationship is the March 2010 VA psychiatric examination report.  As noted above, the examiner opined that the Veteran's psychiatric symptomatology was not causally related to his active service.  there is no credible evidence of continuity of symptomatology since service to establish a nexus to service or to serve as the basis for a nexus opinion.  

For the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against the claim of service connection for a psychiatric disability, to include PTSD, a mood disorder, and depression.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disability, to include PTSD, a mood disorder, and depression, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


